DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/28/2020 & 05/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 16 is objected to because of the following informalities:  
“the first WiFi unit” in lines 4-5 of claim 16 should read as “a first wireless fidelity (WiFi) unit”.
“the second WiFi unit” in line 7 of claim 16 should read as “a second WiFi unit”.
“a first wireless fidelity (WiFi) unit” in lines 9-10 of claim 16 should read as “the first WiFi unit”.
“a second WiFi unit” in line 10 of claim 16 should read as “the second WiFi unit”.
“a server” in lines 12-13 of claim 16 should read as “the server”.
“a system” in line 14 of claim 16 should read as “the system”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2016/0073275) in view of Ghimire (US 2012/0277949) and further in view of Banet (US 2007/0069947).

Regarding claim 1, Inoue teaches an automobile diagnosis instrument (Fig. 2, Smartphone; Paragraph 0075, smartphone Y is located in close vicinity of the combine X as being worn on a driver's body or set in an unillustrated cradle provided in vicinity of the driver's seat 17), comprising: a processor (Fig. 2, 35, Terminal Controller), and a first wireless unit (Fig. 2, 40, Long-Distance Communication Section) and a second WiFi unit (Fig. 2, 36, Short-Range Communication Section) that are respectively connected to the processor (Fig. 2, 35, Terminal Controller Contains Connections to Short-Range and Long-Distance Communication Sections), wherein the processor is configured to control the first wireless unit to be connected to a server (Fig. 2, Z, Terminal Controller of Smartphone Connects to Management Center (External Server); Paragraph 0076, long-range communication section 40 effects long-range communication with an external I/O server Z installed at a management center… via a mobile phone communication network or WAN such as the internet) and control the second WiFi unit to be connected to a lower computer (Fig. 2, 61, Vehicle-Mounted Controller) by using a system of the automobile diagnosis instrument (Fig. 2, X, Combine Vehicle talks to Smartphone via Second Wifi Unit 36; Paragraph 0075, FIG. 2 and FIG. 4, the terminal controller 35 includes a short-range communication section 36… Paragraph 0087, wireless communication unit 67 is configured to be capable of wireless (radio) communication with an external device present nearby via a wireless LAN such as “Wi-Fi (registered trademark)”); and the system of the automobile diagnosis instrument comprises layers which each comprise modules (Fig. 4, Terminal Controller runs Software Modules to Perform Functions of WiFi connection; Paragraph 0076, The terminal control section 41 executes application programs installed in a computer incorporated within the smartphone Y to effect control of the entire terminal device) respectively corresponding to the first wireless unit and the second WiFi unit (Fig. 2, WiFi Units communicate through Network Layer and Physical Layer (i.e. antennas/modems)).
Inoue does not explicitly teach the system of the automobile diagnosis instrument comprises a driving layer, a service layer and a framework layer; and the driving layer, the service layer and the framework layer each comprise modules respectively corresponding to the first WiFi unit and the second WiFi unit.
Ghimire teaches the system of the automobile diagnosis instrument (Fig. 1, 106, Control Unit) comprises a driving layer (Fig. 12, 1204, Device Driver Layer), a service layer (Fig. 12, 1212, ACP; Paragraph 0087, ACP 1212 provides network-independent message passing services and is based on the feature of ARE 1208 that each intelligent agent has a unique ID (e.g., A1-A9)) and a framework layer (Fig. 12, 1200, Agent Software Framework is layered; Paragraph 0085, an Agent Software Framework (ASF) 1200, which has a layered architecture); and the driving layer, the service layer and the framework layer each comprise modules respectively corresponding to the first and second wireless units (Fig. 13, Agent Communication Protocols using the Internet; Paragraph 0072, communication channel provides a well-defined network protocol for communication between intelligent agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Ghimire and include service agents based on network layer APIs running device drivers, service layers, and framework layers.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable simplified diagnosis of vehicle issues without vehicle specific diagnostic trouble codes (See Ghimire: Paragraph 0001) thus allowing fast and cheap identification of vehicle faults for many different vehicle/network types (See Ghimire: Paragraphs 0007 & 0008).
Neither Inoue nor Ghimire explicitly teach that the first wireless unit is a WiFi unit. 
Banet teaches a first wireless fidelity (WiFi) unit (Fig. 3, Wi-Fi Modems; Paragraph 0065, the wireless appliance includes devices that transmit data over local wireless networks, such as 802.11b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include Wi-Fi to the other wireless module of Inoue.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of high-speed Wi-Fi signals which are commonly used the industry for efficient remote communications. 

Regarding claim 2, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 1. Inoue further teaches the instrument further comprising a first interface and a second interface (Fig. 4, Terminal Controller Internal Bus), wherein the first wireless unit is connected to the processor by using the first interface, and the second WiFi unit is connected to the processor by using the second interface (Fig. 4, Internal Bus couples Short-Range Communication Section (second WiFi unit) and Long-Range Communication Section (First wireless Unit) to Terminal Controller (processor)).
Neither Inoue nor Ghimire explicitly teach that the first wireless unit is a WiFi unit. 
Banet teaches a first wireless fidelity (WiFi) unit (Fig. 3, Wi-Fi Modems; Paragraph 0065, the wireless appliance includes devices that transmit data over local wireless networks, such as 802.11b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include Wi-Fi to the other wireless module of Inoue.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of high-speed Wi-Fi signals which are commonly used the industry for efficient remote communications. 

Regarding claim 4, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 1. The combination of Inoue/Ghimire/Banet does not teach wherein a first driving program corresponding to an identifier of the first WiFi unit and a second driving program corresponding to an identifier of the second WiFi unit are configured in the driving layer of the system of the automobile diagnosis instrument; and the identifier of the first WiFi unit is different from the identifier of the second WiFi unit.
However, Banet further teaches wherein a first driving program corresponding to an identifier (Paragraph 0042, Each formatted packet includes, e.g., a header that describes its destination and the wireless modem's numerical identity (e.g., a phone or serial number)) of the first WiFi unit (Fig. 3B, 58, First Software Adapter is the First Driving Program; Paragraph 0047, first software adapter 58 receives and processes incoming data packets from a point-of-presence (POP) of the terrestrial network 54) and a second driving program corresponding to an identifier of the second WiFi unit (Fig. 3B, 59, Second Software Adapter is the Second Driving Program and packets are routed to Second Software Adapter via the wireless modem’s numerical identity; Paragraph 0048, second software adapter 59 receives and processes incoming data packets from a POP of the satellite network 75) are configured in the driving layer of the system of the automobile diagnosis instrument (Fig. 3B, 55, Gateway Software Piece Drives Data to Either First or Second Wi-Fi Units); and the identifier of the first WiFi unit is different from the identifier of the second WiFi unit (Each Modem has a Respective Identity; Paragraph 0042, Each formatted packet includes, e.g., a header that describes its destination and the wireless modem's numerical identity (e.g., a phone or serial number)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include different programs for each Wi-Fi unit and different identifiers corresponding to the Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 5, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 4. The combination of Inoue/Ghimire/Banet does not teach wherein firmware corresponding to the first WiFi unit is the same as or different from firmware corresponding to the second WiFi unit.
However, Banet teaches wherein firmware corresponding to the first WiFi unit is the same as or different from firmware corresponding to the second WiFi unit (Fig. 3B, Terrestrial and Satellite Software Adapters are Different from Each Other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include identifiers corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 6, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 1. The combination of Inoue/Ghimire/Banet does not explicitly teach a service layer. 
However, Ghimire further teaches a service module configured in the service layer of the system of the automobile diagnosis instrument (Agent Modules; Paragraph 0087, The ACP 1212 provides network-independent message passing services and is based on the feature of ARE 1208 that each intelligent agent has a unique ID (e.g., A1-A9). The ACP 1212 further provides a set of interfaces to enable communication between a Server Agent and the Target Agent). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Ghimire and include service agents based on network layer APIs running device drivers, service layers, and framework layers.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable simplified diagnosis of vehicle issues without vehicle specific diagnostic trouble codes (See Ghimire: Paragraph 0001) thus allowing fast and cheap identification of vehicle faults for many different vehicle/network types (See Ghimire: Paragraphs 0007 & 0008).
The combination of Inoue/Ghimire/Banet does not explicitly teach first and second configuration files corresponding to the WiFi units in the service layer of the system.
However, Banet teaches wherein a service module configured to manage a first configuration file corresponding to the first WiFi unit (Fig. 3B, 58, First Software Adapter is a Software Configuration File) and a second configuration file corresponding to the second WiFi unit (Fig. 3B, 59, Second Software Adapter is a Software Configuration File) is configured in the service layer of the system of the automobile diagnosis instrument (Fig. 3B, 55, Gateway Software Piece Provides Services for Transmitting/Receiving Data to Central Computer System, thus is a Service Layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include identifiers corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 7, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 1. The combination of Inoue/Ghimire/Banet does not teach wherein a first functional module group corresponding to the first WiFi unit and a second functional module group corresponding to the second WiFi unit are configured in the framework layer of the system of the automobile diagnosis instrument; wherein the first functional module group and the second functional module group share a WiFi Native module; or the first functional module group and the second functional module group are independent from each other.
However, Banet teaches wherein a first functional module group corresponding to the first WiFi unit and a second functional module group corresponding to the second WiFi unit are configured in the framework layer of the system (Fig. 1, Processor generates packet frames which is based on a predetermined packet framework; Paragraph 0042, microprocessor 27 then formats the diagnostic and location-based data into separate packets and serially transfers these packets through a modem adaptor 35) of the automobile diagnosis instrument (Paragraph 0047, The gateway software piece 55 includes a first software adapter 58 and a second software adapter 59); wherein the first functional module group and the second functional module group share a WiFi Native module; or the first functional module group and the second functional module group are independent from each other (Fig. 3B, Terrestrial and Satellite networks and Software Adapters are Independent from Each Other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include identifiers corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 16, Inoue teaches an automobile diagnosis system, comprising: a server (Fig. 2, Z, External Server); an automobile diagnosis instrument (Fig. 2, Smartphone; Paragraph 0075, smartphone Y is located in close vicinity of the combine X as being worn on a driver's body or set in an unillustrated cradle provided in vicinity of the driver's seat 17), a lower computer (Fig. 2, 61, Vehicle-Mounted Controller) and an automobile (Fig. 2, X, Combine Vehicle), wherein the automobile diagnosis instrument is connected to the server by using the first wireless unit (Fig. 2, Smartphone Connected to Server Using Long-Distance Communication Section); the automobile diagnosis instrument is connected to the lower computer using the second WiFi unit (Fig. 2, Smart Connected to Server Using Short-Range Communication Section); and the lower computer is connected to the automobile (Fig. 2, Vehicle-Mounted Controller is Part of Combine Vehicle), the automobile diagnosis instrument comprising: a processor (Fig. 2, 35, Terminal Controller), and a first wireless unit (Fig. 2, 40, Long-Distance Communication Section) and a second WiFi unit (Fig. 2, 36, Short-Range Communication Section) that are respectively connected to the processor (Fig. 2, 35, Terminal Controller Contains Connections to Short-Range and Long-Distance Communication Sections), wherein the processor is configured to control the first wireless unit to be connected to a server (Fig. 2, Z, Management Center (External Server); Paragraph 0076, long-range communication section 40 effects long-range communication with an external I/O server Z installed at a management center… via a mobile phone communication network or WAN such as the internet) and control the second WiFi unit to be connected to a lower computer (Fig. 2, 61, Vehicle-Mounted Controller) by using a system of the automobile diagnosis instrument (Fig. 2, X, Combine Vehicle talks to Smartphone via Second Wifi Unit 36; Paragraph 0075, FIG. 2 and FIG. 4, the terminal controller 35 includes a short-range communication section 36… Paragraph 0087, wireless communication unit 67 is configured to be capable of wireless (radio) communication with an external device present nearby via a wireless LAN such as “Wi-Fi (registered trademark)”); and the system of the automobile diagnosis instrument comprises layers which each comprise modules respectively corresponding to the first wireless unit and the second WiFi unit (Fig. 2, WiFi Units communicate through Network Layer and Physical Layer (i.e. antennas/modems)).
Inoue does not explicitly teach the system of the automobile diagnosis instrument comprises a driving layer, a service layer and a framework layer; and the driving layer, the service layer and the framework layer each comprise modules respectively corresponding to the first WiFi unit and the second WiFi unit.
Ghimire teaches the system of the automobile diagnosis instrument (Fig. 1, 106, Control Unit) comprises a driving layer (Fig. 12, 1204, Device Drivers), a service layer (Fig. 12, 1212, ACP; Paragraph 0087, ACP 1212 provides network-independent message passing services and is based on the feature of ARE 1208 that each intelligent agent has a unique ID (e.g., A1-A9)) and a framework layer (Fig. 12, 1200, Framework Layers; Paragraph 0085, FIG. 12, the APIs make up an Agent Software Framework (ASF) 1200, which has a layered architecture); and the driving layer, the service layer and the framework layer each comprise modules respectively corresponding to the first and second wireless units (Fig. 13, Agent Communication Protocols using the Internet; Paragraph 0072, communication channel provides a well-defined network protocol for communication between intelligent agents).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Ghimire and include service agents based on network layer APIs running device drivers, service layers, and framework layers.   
One of ordinary skill in the art would be motivated to make the modifications in order to enable simplified diagnosis of vehicle issues without vehicle specific diagnostic trouble codes (See Ghimire: Paragraph 0001) thus allowing fast and cheap identification of vehicle faults for many different vehicle/network types (See Ghimire: Paragraphs 0007 & 0008).
Neither Inoue nor Ghimire explicitly teach that the first wireless unit is a WiFi unit. 
Banet teaches a first wireless fidelity (WiFi) unit (Fig. 3, Wi-Fi Modems; Paragraph 0065, the wireless appliance includes devices that transmit data over local wireless networks, such as 802.11b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system to incorporate the teachings of Banet and include Wi-Fi to the other wireless module of Inoue.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of high-speed Wi-Fi signals which are commonly used for remote communications. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2016/0073275) in view of Ghimire (US 2012/0277949) in view of Banet (US 2007/0069947) and further in view of Nagy (US 2008/0015748).

Regarding claim 3, the combination of Inoue/Ghimire/Banet teaches the instrument of claim 2. The combination of Inoue/Ghimire/Banet does not teach wherein the first interface or the second interface comprises any of a peripheral component interface express (PCIE) interface, a secure digital input and output automobiled (SDIO) interface, a universal asynchronous receiver/transmitter (Uart) interface and a universal serial bus (USB) interface.
Nagy teaches wherein the first interface or the second interface (Fig. 2B, 266, SDIO/USB Slot Coupled to Wi-Fi Adapter) comprises any of a peripheral component interface express (PCIE) interface, a secure digital input and output automobiled (SDIO) interface, a universal asynchronous receiver/transmitter (Uart) interface and a universal serial bus (USB) interface (Paragraph 0047, SDIO or USB slot 266 can receive various add-on peripherals such as a global positioning system (GPS) 274, a key FOB 208, or a WiFi transceiver 276 or 802.11 transceiver).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Nagy and enable the Wi-Fi units of Inoue to be connected to the processor via USB interfaces.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of high-speed USB communication data rates when transmitting Wi-Fi signals. 

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2016/0073275) in view of Banet (US 2007/0069947).

Regarding claim 9, Inoue teaches a method for running a system of an automobile diagnosis instrument, wherein the method is applied to an automobile diagnosis instrument (Fig. 2, Smartphone; Paragraph 0075, smartphone Y is located in close vicinity of the combine X as being worn on a driver's body or set in an unillustrated cradle provided in vicinity of the driver's seat 17), the automobile diagnosis instrument comprises: a processor (Fig. 2, 35, Terminal Controller), and a first wireless unit (Fig. 2, 40, Long-Distance Communication Section) and a second WiFi unit (Fig. 2, 36, Short-Range Communication Section) that are respectively connected to the processor (Fig. 2, 35, Terminal Controller Contains Connections to Short-Range and Long-Distance Communication Sections; Paragraph 0087, wireless communication unit 67 is configured to be capable of wireless (radio) communication with an external device present nearby via a wireless LAN such as “Wi-Fi (registered trademark)”), and the method comprises: running, by the processor, modules corresponding to the first WiFi unit and the second WiFi unit (Fig. 4, Terminal Controller runs Software Modules to Perform Functions; Paragraph 0076, The terminal control section 41 executes application programs installed in a computer incorporated within the smartphone Y to effect control of the entire terminal device) in the system of the automobile diagnosis instrument, to control the first WiFi unit to be connected to a server (Fig. 2, Z, Management Center (External Server); Paragraph 0076, long-range communication section 40 effects long-range communication with an external I/O server Z installed at a management center… via a mobile phone communication network or WAN such as the internet) and to control the second WiFi unit to be connected to a lower computer (Fig. 2, 61, Vehicle-Mounted Controller) by using a system of the automobile diagnosis instrument (Fig. 2, X, Combine Vehicle talks to Smartphone via Second Wifi Unit 36; Paragraph 0075, FIG. 2 and FIG. 4, the terminal controller 35 includes a short-range communication section 36).
Neither Inoue nor Ghimire explicitly teach that the first wireless unit is a WiFi unit. 
Banet teaches a first wireless fidelity (WiFi) unit (Fig. 3, Wi-Fi Modems; Paragraph 0065, the wireless appliance includes devices that transmit data over local wireless networks, such as 802.11b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Banet and include Wi-Fi to the other wireless module of Inoue.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the use of high-speed Wi-Fi signals which are commonly used for remote communications. 

Regarding claim 10, Inoue in view of Banet teaches the method of claim 9. The combination of Inoue in view of Banet does not teach wherein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: identifying, by the processor, an identifier of a WiFi unit; if the identifier is a first identifier of the first WiFi unit, controlling a first driving program of the first WiFi unit to run according to the first identifier; and if the identifier is a second identifier of the second WiFi unit, controlling a second driving program of the second WiFi unit to run according to the second identifier.
However, Banet further teaches wherein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: identifying, by the processor, an identifier of a WiFi unit (Paragraph 0042, Each formatted packet includes, e.g., a header that describes its destination and the wireless modem's numerical identity (e.g., a phone or serial number)); if the identifier is a first identifier of the first WiFi unit, controlling a first driving program of the first WiFi unit to run according to the first identifier (Fig. 3B, 58, Identifier Routes Data to First Software Adapter; Paragraph 0047, first software adapter 58 receives and processes incoming data packets from a point-of-presence (POP) of the terrestrial network 54, and reformats the processed data in a predetermined format); and if the identifier is a second identifier of the second WiFi unit, controlling a second driving program of the second WiFi unit to run according to the second identifier (Fig. 3B, 59, Identifier Routes Data to Second Software Adapter; Paragraph 0048, second software adapter 59 receives and processes incoming data packets from a POP of the satellite network 75, and reformats the processed data in the same format used by the first software adapter 58 for incoming data packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Banet and include identifiers associated with WiFi programs corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 11, the combination of Inoue in view of Banet teaches the method of claim 9. The combination of Inoue in view of Banet does not explicitly teach configuration files for each respective wireless unit.  
However, Banet further teaches wherein the running, by the processor (Fig. 3B, 55, Gateway Software Piece Provides Services for Transmitting/Receiving Data to Central Computer System, thus is a Service Layer), modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: calling, by the processor, a first configuration file corresponding to the first WiFi unit (Fig. 3B, 58, First Software Adapter); and calling, by the processor, a second configuration file corresponding to the second WiFi unit (Fig. 3B, 59, Second Software Adapter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Banet and include identifiers corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Regarding claim 12, the combination of Inoue in view of Banet teaches the method of claim 9. The combination of Inoue in view of Banet does not teach wherein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: calling, by the processor, at least one functional module in a first functional module group corresponding to the first WiFi unit; and calling, by the processor, at least one functional module in a second functional module group corresponding to the second WiFi unit, wherein the first functional module group and the second functional module group share a WiFi Native module; or the first functional module group and the second functional module group are independent from each other.
However, Banet further teaches wherein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: calling, by the processor, at least one functional module in a first functional module group (Fig. 3B, 58, First Software Adapter) corresponding to the first WiFi unit (Fig. 1, Processor generates packet frames; Paragraph 0042, microprocessor 27 then formats the diagnostic and location-based data into separate packets and serially transfers these packets through a modem adaptor 35); and calling, by the processor, at least one functional module in a second functional module group (Fig. 3B, 59, Second Software Adapter) corresponding to the second WiFi unit (Paragraph 0047, FIG. 3B is a schematic drawing of an embodiment of the gateway software piece 55 of FIG. 3A. The gateway software piece 55 includes a first software adapter 58 and a second software adapter 59), wherein the first functional module group and the second functional module group share a WiFi Native module; or the first functional module group and the second functional module group are independent from each other (Fig. 3B, Terrestrial and Satellite networks and Software Adapters are Independent from Each Other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument to incorporate the teachings of Banet and include different software adapter programs to different Wi-Fi units and associated identifiers corresponding to different program identifiers of Wi-Fi units.   
One of ordinary skill in the art would be motivated to make the modifications in order to utilize different types of Wi-Fi network connections based on which network adapter has better coverage (See Banet: Paragraph 0007).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2016/0073275) in view of Banet (US 2007/0069947) and further in view of Zuniga (US 2010/0265091).

Regarding claim 15, the combination of Inoue in view of Banet teaches the method of claim 9. The combination of Inoue in view of Banet does not explicitly teach wherein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system of the automobile diagnosis instrument comprises: when the first WiFi unit or the second WiFi unit works, starting a service module corresponding to both the first WiFi unit and the second WiFi unit in a service layer of the system; and when both the first WiFi unit and the second WiFi unit stop working, turning off the service module. 
Zuniga teaches herein the running, by the processor, modules respectively corresponding to the first WiFi unit and the second WiFi unit in the system (Fig. 3, 210, Antennas are each WiFi Units) of the automobile diagnosis instrument (Fig. 3, Mobile Phone Device) comprises: when the first WiFi unit or the second WiFi unit works (Fig. 2, 170, Is the selected grid zone within the service area; i.e. when there is a signal that means the WiFi antenna unit is working, and when there is no signal that means that the WiFi antenna unit is not working), starting a service module corresponding to both the first WiFi unit and the second WiFi unit in a service layer of the system (Fig. 2, 190, Initiate/Continue service; Paragraph 0025, In the event that the selected grid zone is within the service area, step 190 can be executed in which service to the wireless device is either initiated or continued); and when both the first WiFi unit and the second WiFi unit stop working (Fig. 2, 170, When Selected grid zone is not within service area; i.e. when the WiFi antenna unit has no signal), turning off the service module (Fig. 2, 180, Terminate Service; Paragraph 0025, In the event that the wireless device appears to be located outside of the service area, step 180 may be performed in which service to the wireless device is terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method to incorporate the teachings of Zuniga and enable the initiation/termination of the WiFi services based on whether or not the WiFi antenna units have a signal strength within a working threshold.   
One of ordinary skill in the art would be motivated to make the modifications in order to only allow workers to use their diagnostic phones when they are within signal strength of different vehicle access points, thus preventing fraudulent use of a company’s phone infrastructure outside of range of a company vehicle (See Zuniga: Paragraphs 0001 & 0002).

Allowable Subject Matter

Claims 8 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2015/0032607 to Chen discloses a mobile phone based diagnostic system. 
US PGPUB 2005/0065678 to Smith discloses a DCC device that communicates wirelessly to a server and also wirelessly to a vehicle (See Figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184